t c summary opinion united_states tax_court marvin j lewis and brenda j lewis petitioners v commissioner of internal revenue respondent docket no 1321-00s filed date marvin j lewis and brenda j lewis pro sese frank n panza and sherri wilder for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_665l a of dollar_figure for the taxable_year some of the facts in this case have been stipulated and are so found petitioners resided in fontana california at the time they filed their petition on the federal_income_tax return filed date petitioner marvin j lewis petitioner listed his occupation as ins agency sic petitioner is in the insurance_business and sells life_insurance retirement group benefits voluntary benefits and automobile and homeowner’s insurance petitioner then lived in moreno valley riverside county and drove to los angeles and surrounding areas three to four times per week during he traveled about months at one time petitioner had a log of his travels but lost it moving from one office to another on their return petitioners deducted dollar_figure for car and truck expenses on petitioners’ schedule c profit or loss from business petitioner claimed that he drove big_number miles for business on the same schedule c petitioners deducted dollar_figure for rent expense for business property on a form_4797 sales of business property petitioners reported dollar_figure as the gross_sales price of a house pincite mullen avenue los angeles california mullen avenue claimed a net_loss of dollar_figure reported a basis of dollar_figure and respondent disallowed dollar_figure of the automobile expense disallowed dollar_figure of the rent expense petitioners had a capital_gain mullen avenue property deductions are strictly a inc v indopco commissioner colonial ice co v helvering taxpayers must substantiate claimed deductions commissioner 65_tc_87 5th cir sec_7491 a and determined that of dollar_figure on the sale of the matter of legislative grace 503_us_79 292_us_435 hradesky v affd per curiam f 2d does not change the burden_of_proof where taxpayers have failed to substantiate their deductions 116_tc_438 moreover amounts of the deductions menequzzo v taxpayers must keep sufficient records to establish the commissioner 43_tc_824 sec except as otherwise provided by sec_274 shows that a taxpayer incurred a deductible expense 6001-l1 a income_tax regs generally when evidence but the exact amount cannot be determined the court may approximate the amount inexactitude is of his own making f 2d 2d cir bearing heavily if it chooses against the taxpayer whose cohan v commissioner the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of travel and automobile expenses taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date travel and car and truck expenses cannot be estimated under cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir respondent allowed petitioner dollar_figure for automobile expenses based on his comments to the auditing agent which were similar to those he made in court petitioner did not have a log or any other documentary_evidence which meet the strict requirements of sec_274 petitioner’s statement that he lost the log moving from office to office fails to show that this was a loss beyond his control as contemplated by sec_1_274-5 income_tax regs silver v commissioner tcmemo_1972_102 nor has petitioner reasonably reconstructed his expenditures under the regulations 65_tc_342 accordingly we must sustain respondent’s determination on this issue as to the rent deduction issue respondent allowed dollar_figure and disallowed dollar_figure of the amount claimed as a deduction when we reached this issue at trial we asked petitioner whether he could provide any evidence to establish that he was entitled to an additional_amount over and above what respondent allowed the response by petitioner was no i have nothing else to submit we deem this issue conceded by petitioners and sustain respondent’s determination as to rental expenses with respect to determinations of gain_or_loss sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1011 and sec_1012 provide insofar as relevant in this case that the adjusted_basis of the property shall be its cost sec_1016 provides that proper adjustments shall be made to the basis_of_property for items such as capital expenditures and depreciation allowed_or_allowable sec_1245 relates to gains from disposition of certain properties and provides for a depreciation adjustment respondent in the notice_of_deficiency determined that petitioners had a capital_gain of dollar_figure resulting in an adjustment of dollar_figure dollar_figure dollar_figure reported loss from the sale of an asset as shown in the accompanying computation no such computation was attached to the notice_of_deficiency in the record the parties stipulated that petitioner advised the revenue_agent that the price of the mullen avenue property was dollar_figure and that in calculating the gain upon which the additional tax was based respondent used a sales_price of dollar_figure with dollar_figure of capital expenditures made and depreciation incurred during the years through of dollar_figure petitioners do not agree with respondent’s determination respondent in the trial memorandum explained that respondent had calculated petitioners’ basis in the property at the time of its sale in to be dollar_figure the property’s original purchase_price according to petitioner was dollar_figure respondent added to that amount dollar_figure representing assumed capital expenditures of dollar_figure per year for the years petitioners owned the property the dollar_figure plus dollar_figure totaled dollar_figure respondent then reduced the dollar_figure by depreciation allowed_or_allowable of dollar_figure resulting in a basis of dollar_figure respondent subtracted the dollar_figure basis from dollar_figure the amount petitioners reported as the sales_price of the property on their federal_income_tax return this resulted in the gain of dollar_figure and an adjustment of dollar_figure reported loss for a total adjustment of dollar_figure a schedule e supplemental income and loss from petitioners’ return showed depreciation for that year was dollar_figure an internal_revenue_service transcript of petitioners’ federal_income_tax return shows petitioners claimed dollar_figure of depreciation for that year respondent averaged these two figures dollar_figure and multiplied the result by the years of rental to approximate the depreciation allowed_or_allowable dollar_figure rounded by dollar_figure equals dollar_figure the amount respondent calculated was depreciation allowed petitioners purchased the house at mullen avenue as a personal_residence in date for dollar_figure petitioners sold the house for dollar_figure in date on the form_4797 sales of business property petitioners reported a basis of dollar_figure and a loss of dollar_figure petitioners did not attach a calculation of their basis to the form_4797 petitioners did not have a schedule of the depreciation allowed_or_allowable to them over the rental period they did not even have copies of their income_tax returns showing depreciation petitioners did not have proof of purchase of the mullen avenue property nor of any subsequent capital improvements petitioners had a schedule prepared by their tax_return_preparer which showed purported capital improvements of dollar_figure the listed items on that schedule totaled dollar_figure and the return preparer apparently doubled that amount to dollar_figure petitioner admitted the error at trial the schedule is also suspect because it contains items not capital in nature it is further suspect in that most items are rounded to the nearest one hundred dollar amount this schedule does not persuade us to adjust respondent’s generous computation of capital improvements nor have petitioners shown error in the computation of depreciation which respondent had to undertake because of the failure of petitioners to provide records respondent’s determination on the capital_gains issue is sustained except as set forth below respondent did not have petitioners’ escrow closing statement for the sale of the mullen avenue property when respondent made the computation in the notice_of_deficiency this court has stated that it has always been recognized that all expenses of sale enter into the computation that results in the determination of a gain 12_tc_235 affd 180_f2d_140 8th cir the escrow closing statement lists dollar_figure of selling_expenses which are to be deducted from the dollar_figure figure to reach a net_capital_gain of dollar_figure thus the capital_gain adjustment is dollar_figure dollar_figure dollar_figure this can be reflected in the rule computation under sec_7491 respondent has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on time the addition equal sec_5 percent for each month that the return is late not to exceed percent the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect reasonable_cause requires a taxpayer to demonstrate that he or she exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioners’ return was untimely filed on date and bore a signature date of date the return was due on date at trial petitioner admitted the return was filed in petitioner claimed that he had financial difficulties to the point of filing a bankruptcy proceeding petitioner’s unfortunate personal and financial circumstances do -- - not constitute reasonable_cause for failure to timely file a tax_return lerma v commissioner tcmemo_1995_586 petitioner also claimed that he had a drinking problem as an excuse for his failure to timely file a letter from kaiser permanente which verified petitioner’s attendance at a chemical dependency recovery program shows he attended from october through date petitioners’ return was due on date and was filed on date long before such attendance in any event this court has held that an addition_to_tax under sec_6651 is due if a taxpayer’s only explanation is lack of attention to business affairs resulting from excessive drinking myers v commissioner tcmemo_1980_437 see gardner v commissioner tcmemo_1982_542 we find that petitioners did not show reasonable_cause why the return was not timely filed a comparison of both the signature date and the filing_date leads to the conclusion that the late filing was due to willful neglect we conclude that petitioners are liable for an addition_to_tax under sec_665l1 a for failure to timely file their return reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
